Citation Nr: 1409648	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  08-16 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an effective date earlier than May 24, 2006 for the grant of service connection for a lumbar spine disability.

2.  Entitlement to an effective date earlier than May 24, 2006 for the grant of service connection for hypertension.

3.  Entitlement to an effective date earlier than May 24, 2006 for the grant of service connection for a right thumb disability.  

4.  Entitlement to service connection for bilateral eye disability, claimed as decreased eyesight and vision impairment.

5.  Entitlement to service connection for a right knee disability.

6.  Entitlement to service connection for a left knee disability.

7.  Entitlement to service connection for bilateral hearing loss disability.  

8.  Entitlement to service connection for tinnitus.

9.  Entitlement to service connection for a left shoulder disability.  

10.  Entitlement to service connection for a lung condition, claimed as shortness of breath.

11.  Entitlement to service connection for malaria.

12.  Entitlement to service connection for neurosis.  

13.  Entitlement to an initial evaluation greater than 20 percent for varicose veins of the right lower extremity.  

14.  Entitlement to an initial evaluation greater than 20 percent for varicose veins of the left lower extremity.  


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran had valid service from April 1978 to August 5, 1989.  A March 2007 administrative decision determined that service from April 5, 1978 to August 5, 1989 was under honorable conditions for VA purposes; and that the period from August 6, 1989 to November 9, 1992 was under dishonorable conditions for VA purposes and is a bar to VA benefits.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2007, January 2009, March 2010 and November 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

On review, this case is procedurally complex.  As such, the Board will explain why it is not considering certain issues.  

In September 2007, the RO denied service connection for an unspecified thumb injury.  The Veteran disagreed with the decision and in May 2008, a Statement of the Case was furnished addressing both the right and left thumbs.  The Veteran submitted a timely Form 9.  In January 2009, the RO granted service connection for a right thumb disability and in March 2012, the RO granted service connection for a left thumb disability.  The issues were resolved and the appeal as to service connection is no longer for consideration.  

In September 2007, the RO denied service connection for the bilateral shoulders.  The Veteran disagreed and perfected an appeal.  In March 2012, the RO granted service connection for a right shoulder disability.  This issue was resolved and is no longer for consideration.  The issue of service connection for a left shoulder disability remains on appeal.  

In September 2007, the RO denied service connection for a hernia.  The Veteran disagreed and perfected an appeal.  In March 2012, the RO granted service connection for a post-operative ventral hernia.  The appeal was resolved and the service connection issue is no longer for consideration.  

In March 2010, the RO granted service connection for varicose veins of the right and left lower extremities from January 2, 2009.  The Veteran disagreed with the effective date, arguing that it should be no later than November 1, 2007.  In August 2010, the RO assigned an earlier effective date for the varicose veins of the bilateral lower extremities from October 31, 2007.  This was considered a complete grant.  Given the Veteran's statement as to the requested effective date, the Board agrees that this issue was resolved.  

In November 2011, the RO increased the evaluation for lumbar spine disability to 40 percent from June 22, 2011; and assigned a separate 20 percent evaluation for radiculopathy of the right lower extremity.  The Veteran disagreed with the evaluations and in May 2012, a Statement of the Case was furnished on both issues.  At that time, the radiculopathy was increased to 40 percent.  The issues were again addressed in a November 2012 Supplemental Statement of the Case and at that time, the Veteran was advised that a formal appeal had not been received on these issues.  

In December 2012, the Veteran submitted a statement indicating that he wanted to continue the formal appeal that was currently filed and he submitted copies of Form 9's that were previously received.  He noted that there were a number of items that were in error, but he did not mention the evaluations for lumbar spine disability or associated right lower extremity radiculopathy.  On review, the Veteran did not submit a Form 9 as to these issues and the Board does not consider his statement a substantive appeal.  As such, they are not for consideration.  

In November 2012, the RO issued a rating decision that denied service connection for loss of bladder control, loss of bowel control, and tinnitus.  A Statement of the Case was furnished as to these issues in July 2013.  The Veteran submitted a Form 9, specifically indicating that he was only appealing the tinnitus issue.  

The Virtual VA and VBMS folders have been reviewed.  

The issues of entitlement to service connection for a bilateral eye disability and for a right knee disability; and entitlement to increased initial ratings for varicose veins of the right and left lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

1.  The Veteran had qualifying active military service from April 5, 1978 to August 5, 1989.  Service from August 6, 1989 to November 9, 1992 was under dishonorable conditions for VA purposes and is a bar to VA benefits.

2.  A VA Form 21-526 (formal claim), requesting service connection for a lumbar spine disability, hypertension, and a right thumb disability was received on May 24, 2006.  To the extent the Veteran filed an earlier informal claim, he did not submit a formal claim within one year of VA's October 1, 2002 letter.  

3.  A left knee disability was not shown during a period of qualifying service or for many years thereafter; and the preponderance of the evidence is against finding that currently diagnosed left knee disability is related to such service or proximately due to or aggravated by service-connected disease or injury.

4.  A compensable hearing loss disability was not shown within one year following discharge from a qualifying period of service and evidence of record does not show a current bilateral hearing loss disability for VA purposes.  

5.  The preponderance of the evidence is against finding that any current tinnitus was manifest during a qualifying period of service or is otherwise related to such service.  The Veteran is not currently service-connected for hearing loss and secondary service connection is not warranted.

6.  In December 2012, the Veteran stated that he wanted to withdraw the claims of service connection for shortness of breath/lung condition, malaria, and neurosis.

7.  A left shoulder disability was not shown during a qualifying period of service or for many years thereafter; and the preponderance of the evidence is against finding that currently diagnosed left shoulder disability is related to such service.




CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than May 24, 2006, for the grant of service connection for a lumbar spine disability, hypertension, and a right thumb disability have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§3.151, 3.155, 3.400 (2013).

2.  A left knee disability was not incurred or aggravated during a qualifying period of service; left knee arthritis may not be presumed to have been incurred therein; and a left knee disability is not secondary to service-connected disease or injury.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).  

3.  A bilateral hearing loss disability was not incurred or aggravated during a qualifying period of service, nor may organic disease of the nervous system be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2013).  

4.  Tinnitus was not incurred or aggravated during a qualifying period of service, nor is it secondary to service-connected disease or injury.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.310.

5.  The criteria for withdrawal of a substantive appeal concerning the claims of entitlement to service connection for a lung condition, malaria, and neurosis are met.  38 U.S.C.A. § 7105(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

6.  A left shoulder disability was not incurred or aggravated during a qualifying period of service, nor may arthritis be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309.  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  By correspondence dated in June 2006, April 2007, March 2009, December 2009, December 2010, and June 2012, VA notified the Veteran of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  He was also provided notice of how VA assigns disability ratings and effective dates.  

The effective date issues are "downstream" in that they arose from the initial grants of service connection.  Considering the correspondence referenced above, the notice requirements of 38 U.S.C.A. § 5103(a) have been met with regard to these issues.  

VA has also satisfied its duty to assist.  The claims folder contains service treatment records, service personnel records, and medical records from the Department of Corrections.  The Veteran has not identified additional relevant records that need to be obtained.  

Regarding the left knee, the Board acknowledges that a VA examination was not obtained.  As discussed in further detail below, the Board does not find credible evidence of left knee complaints during service or for many years thereafter and other than the Veteran's unsupported assertions, the record does not contain information suggesting a relationship between currently diagnosed left knee disability and a qualifying period of service or service-connected disability.  The requirements for a VA examination are not met.  See 38 C.F.R. § 3.159(c)(4); McLendon v. v. Nicholson, 20 Vet. App. 79 (2006).

With regard to the claims of service connection for bilateral hearing loss and tinnitus, the Veteran asserts that under the duty to assist, VA must provide him with an audiology examination and obtain an opinion as to secondary service connection.  The Veteran is currently incarcerated and the Board acknowledges that VA's duty to assist incarcerated veterans requires it to tailor its assistance to meet the peculiar circumstances of confinement, as such individuals are entitled to the same care and consideration given to their fellow veterans.  Bolton v. Brown, 8 Vet. App. 185 (1995); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

On review, multiple VA examinations were requested in May 2008 and were accomplished at the correctional facility.  A May 2008 email indicates that the audiology examination could not be completed at the prison.  It was further noted that the Veteran could not be taken outside to have this performed.  A February 2012 deferral indicates that a hearing loss examination was not scheduled because prior notice indicates that hearing examinations cannot be conducted on incarcerated veterans.  

In June 2012, the RO requested a VA examination for hearing loss and tinnitus.  A response from the VA Medical Center in Richmond states that "Richmond is unable to complete this type of exam because the prison does not have the equipment for hearing tests.  Prison facility will not transport Veteran for non-emergent care."  

On review, the Board finds that further attempts to obtain a VA audiology examination are not required.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  As discussed, evidence of record shows that VA recently attempted to schedule the examination but such could not be performed in prison.  The Board has considered the Veteran's statements that other Veteran's are transported for such examination, but does not find any objective evidence to support this statement.  

In March 2012, the Veteran underwent a VA examination to determine the nature and etiology of his claimed left shoulder disability.  The examiner reviewed the claims folder and provided sufficient rationale for the opinion.  The examination is considered adequate.  

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication with regard to the issues decided.  38 C.F.R. § 38 C.F.R. § 3.159.

Analysis

Effective Dates

Unless specifically provided otherwise, the effective date of an award of disability compensation is set in accordance with the facts found, but cannot be earlier than the date of receipt of the claim for the compensation that was granted.  38 U.S.C.A. § 5110(a).  

The effective date of an award of disability compensation to a veteran is the day following separation from service if the claim for compensation was received within one year of separation.  38 U.S.C.A. § 5110(b)(1).  There is no evidence or argument in this case that a claim for entitlement to service connection was filed within a year of the Veteran's separation from service, and 38 U.S.C.A. § 5110(b)(1) is therefore inapplicable.  

Generally, a specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA. See 38 C.F.R. § 3.151(a).  However, any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought. 
Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within 1 year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155. 

In January 2009, the RO in pertinent part granted service connection for multilevel facet degeneration and degenerative changes of the lumbar spine (20 percent), hypertension (noncompensable), and right thumb ligament reconstruction with residual mild deformity (noncompensable) from May 24, 2006.  The Veteran disagreed with the effective date and perfected this appeal.  

Review of the claims folder shows that a VA Form 21-526, Application for Compensation, was received on May 24, 2006.  At that time, the Veteran claimed service connection for numerous disabilities, including the back, hypertension, and thumb.  

In his notice of disagreement and other correspondence, the Veteran repeatedly argues that he filed a claim much earlier than May 2006.  In support, he submitted a copy of an October 1, 2002 letter from the Roanoke RO.  This letter responds to the Veteran's recent request for the status of his VA disability claim and states as follows:  

After verifying our records at the Department of Veterans Affairs it shows that we have record of receiving a claim for Disability Compensation for you.  I am enclosing a 21-526 Application for Compensation And/Or Pension.  We are sorry for any inconvenience that this has caused you.  

Considering this correspondence, it appears that the Veteran did file a claim for benefits earlier than May 2006.  The actual paperwork appears to be missing and the Board cannot state with certainty what type of claim was received, when it was actually received, or what disabilities were claimed at that time.  

In a September 2008 letter to the RO, the Veteran indicated he was writing to inquire as to the status of his claim that had been ongoing since October 1, 2002.  In his January 2009 notice of disagreement, the Veteran indicated that he followed up his informal claim with a formal claim, but then had to file another one because it could not be located.  In an April 2012 statement, the Veteran asserts his belief that VA lost his first and second applications.  

A March 2012 statement from J. M. indicates that between 1987 and 2006 he was housed in a correctional center and that is where he met the Veteran.  He suggested that the Veteran file his claim prior to October 1, 2002 and that when the Veteran received the VA Form 21-526, he helped him fill it out.  He saw the Veteran mail his application.  

In his December 2009 VA Form 9, the Veteran indicated that because he failed to keep a copy of his earlier claims, he was conceding the date as October 1, 2002.  

The Board has considered the evidence of record as well as the Veteran's arguments.  The overall evidence indicates that the Veteran filed some sort of informal claim prior to October 2002 but did not submit a VA Form 21-526 until May 24, 2006.  This was not received within one year of the October 1, 2002 letter.  The Board notes that if the Veteran had already completed a formal claim, then the RO would not have asked him to fill one out in October 2002.

As to the Veteran's arguments and supporting lay evidence, the Veteran does not find this sufficiently credible so as to establish that he filed a formal application for service connection for a lumbar spine disability, hypertension, and a right thumb disability prior to October 1, 2002 and that VA lost it not only once, but twice.  In this regard, the Board notes that there is a presumption of regularity that attends the administrative functions of the government.  See Ashley v. Derwinski, 2 Vet. App. 307, 308-09 (1992).

In summary, a VA Form 21-526 for service connection for a lumbar spine disability, hypertension, and a right thumb disability was not received until May 24, 2006.  There is no basis for assigning an earlier date for the grants of service connection.  The preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application.  See 38 C.F.R. § 3.102 (2013).





Service Connection

The Veteran has not asserted and the evidence does not establish combat participation.  38 U.S.C.A. § 1154(b) (West 2002) is not for application.

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.  38 C.F.R. § 3.303(b) applies only to chronic disease as listed in 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).
 
Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection or service-connected aggravation for a present disability the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

Service connection may be granted on a secondary basis for a disability that is proximately due to a service-connected condition.  38 C.F.R. § 3.310(a).  Service connection is also possible when a service-connected condition has aggravated a claimed condition, but compensation is only payable for the degree of additional disability attributable to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).

Where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, service connection will be presumed for certain chronic diseases, including arthritis and organic disease of the nervous system, if manifest to a compensable degree within one year after discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  However, since the one year period following his valid service is not valid for VA purposes, he is not entitled to the presumption since such benefit would have been incurred during bad service.

It is now well settled that "'lay evidence is one type of evidence that must be considered' and that 'competent lay evidence can be sufficient in and of itself.'" King v. Shinseki, 700 F .3d 1339, 1344 (Fed.Cir.2012) (quoting Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed.Cir.2006)); Davidson v. Shinseki, 581 F.3d at 1315-16 (Fed.Cir.2009) (rejecting the view that "competent medical evidence is required ... [when] the determinative issue involves either medical etiology or a medical diagnosis.").  When considering evidence supporting a service-connection claim, the Board must consider, on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection. Davidson, 581 F.3d at 1316 (reiterating that "'[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'") (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007)).  If the disability is of the type for which lay evidence is competent, the Board must weigh that evidence against other evidence of record in making its determination regarding the existence of service connection. See Buchanan, 451 F.3d at 1334-37.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).

For purposes of determining whether service connection is warranted on a direct basis, the Board will limit its consideration to the Veteran's qualifying period of service.  

VA General Counsel Precedent Opinion 61-91 is instructive as to the applicability of the provisions governing presumptive service connection.  That opinion concludes that unless VA determines that an individual was guilty of an offense listed in 38 U.S.C. § 6104 (mutiny, treason, sabotage, or rendering assistance to an enemy of the United States or its allies), or the individual is convicted of an offense listed in 38 U.S.C. § 6105(b) (mutiny or sedition, aiding the enemy, or spying) . . ., a discharge under dishonorable conditions does not bar such individual from receiving VA benefits based on a prior period of service which terminated under honorable conditions.  VAOPGCPREC 61-91 (July 17, 1991).  

	Left knee

In September 2007, the RO denied service connection for a left knee condition.    The Veteran disagreed and perfected this appeal.  In a March 2011 statement, the Veteran requested that his knee be considered secondary to his service-connected lumbar spine disability.  He stated that one of his treating physicians indicated that his knee problem was more likely than not directly related to his back disability.  In an April 2012 statement, the Veteran argued that he had left knee patella damage on November 12, 1980 during service.  

The service treatment record cited by the Veteran shows that he was tender over the patella and lateral knee.  This entry, however, pertains to the right knee and not the left.  Impression was contusion right knee.  Service treatment records do not document complaints or other findings pertaining to the left knee.  

Post-service records show the Veteran was seen in May 2002 with complaints that his left knee twisted and popped.  The Veteran continued to complain of left knee pain and note dated June 12, 2002 included an assessment of left knee sprain and possible internal derangement.  Note dated June 27, 2002 indicates that x-ray of the left knee showed no bony pathology.  Diagnosis was sprain left knee.  A March 2003 consultation form indicates that the Veteran injured his left knee in the warehouse at work in June 2002.  A June 2003 consult indicates that the Veteran's left knee locks up and swells.  He injured his knee one year prior.  The MRI was reviewed and diagnosis was mild ligamentous laxity left knee.  Arthroscopy was recommended.  Left knee x-rays taken in April 2007 show no acute abnormality; mild spondylosis medial compartment.  

On review, service treatment records do not note a left knee disorder, to include arthritis, and the chronicity and continuity provisions set forth at 38 C.F.R. § 3.303(b) are not for application.  

The Board has considered the Veteran's overall contention that current left knee disability is related to service.  As discussed, there is no evidence of left knee problems during service or for many years thereafter and the overwhelming evidence suggests left knee problems following a 2002 twisting injury.  

The Veteran is competent to report that his physician told him his left knee disability was related to his service-connected back disability.  The Veteran has not submitted any medical statements to this effect and while there are numerous records pertaining to the left knee, they do not appear to support his statements.  The Veteran's assertions do not outweigh the objective evidence of record which indicates current problems related to his post-service injury.  

On review, the preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application.  38 C.F.R. § 3.102.




	Bilateral hearing loss

In September 2007, the RO denied service connection for hearing impairment.  The Veteran disagreed and perfected this appeal.  Throughout the appeal, the Veteran has vigorously argued that he met VA's criteria for a hearing loss disability in the right ear during service and that service connection should be established.  

For VA purposes, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz  is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Initially, the Board concedes in-service noise exposure.  Service treatment records contain numerous audiograms documenting noise exposure and the Veteran's reports of acoustic trauma appear consistent with his military duties, to include service on an aircraft carrier.

A hearing loss disability for VA purposes was not noted on enlistment examination in February 1978.  Service treatment records show that the Veteran underwent numerous audiograms during his qualifying period of service and several of these show a hearing loss disability for VA purposes in the right ear.  

On review, there is evidence of in-service noise exposure and in-service hearing loss for VA purposes on the right.  There is not, however, evidence showing a compensable hearing loss disability within one year following discharge or evidence showing that the Veteran currently has a bilateral hearing loss disability for VA purposes.  As set forth above, the Veteran is incarcerated and VA is unable to obtain a current hearing examination.  Without a currently diagnosed disability, service connection may not be granted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

The preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application.  See 38 C.F.R. § 3.102.  

      Tinnitus

In November 2012, the RO denied service connection for tinnitus.  The Veteran disagreed with the decision and perfected this appeal.  

In his April 2012 claim, the Veteran stated he thought that the constant ringing in his ears was due to his hearing loss.  As set forth, service connection for hearing loss is denied herein.  Thus, service connection for tinnitus as secondary to hearing loss is not warranted. 

The Board has considered whether tinnitus is related to service on a direct basis.  To the extent the Veteran is asserting tinnitus began during his period of qualifying service, he is competent to report such symptoms.  The overall evidence, however, does not support this history.  That is, review of service treatment records are negative for any complaints or treatment related to tinnitus and complaints are not otherwise documented for many years following discharge.  

VA attempted to schedule an examination to ascertain the etiology of his claimed tinnitus, but as noted, this is not currently possible due to his incarceration.  Accordingly, the record does not contain probative evidence relating any current tinnitus to in-service noise exposure.  The Veteran's lay assertions, made many years following service and in pursuit of compensation, are not considered sufficient to establish a nexus.  

The preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application.  See 38 C.F.R. § 3.102.

	Left shoulder disability

In September 2007, the RO denied service connection for a left shoulder disability.  The Veteran disagreed and perfected this appeal.

In an April 2012 statement, the Veteran argued that his left shoulder condition was cited on his February 1989 report of medical examination and countless other times thereafter.  Review of service records shows that on physical examination in February 1989, the Veteran's vascular system and upper extremities were reported as abnormal.  Specifically, the examiner noted there was very prominent superficial vein of the upper extremities and anterior shoulder that was lifelong.  Records during the Veteran's qualifying period of service are otherwise negative for complaints, treatment or findings related to the left shoulder.  

Records from the Department of Corrections show that the Veteran presented in April 2003 with complaints of pain in the left shoulder for the past few months.  Assessment was left shoulder bursitis.  

The Veteran underwent a VA examination in March 2012.  He reported shoulder pain beginning while on active duty lifting ordinance.  Following examination and x-rays, diagnosis was degenerative joint disease of the bilateral acromioclavicular joints.  The examiner opined that the claimed left shoulder condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The rationale for this opinion included that left shoulder problems were first documented in April 2003 and that there was no documentation of chronic left shoulder pain.  

Service treatment records do not note a left shoulder disorder, to include arthritis, and the chronicity and continuity provisions set forth at 38 C.F.R. § 3.303(b) are not for application.  

The Board has considered the Veteran's contention that left shoulder problems were noted on the February 1989 examination.  While a prominent vein is noted, there is no suggestion of left shoulder orthopedic problems.  The Board acknowledges the Veteran's contentions that his current left shoulder arthritis is related to service, to include lifting of heavy ordinance.  The Veteran is competent to report that he lifted heavy items during service and that he experienced left shoulder pain.  

Review of the record, however, shows that left shoulder problems were first shown many years after service and the VA examiner did not relate current disability to military service.  The Veteran's lay assertions do not outweigh the probative medical opinion of record.  

The preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application.  See 38 C.F.R. § 3.102.  

	Shortness of breath, malaria and neurosis

In September 2007, the RO denied service connection for shortness of breath/lung condition, malaria and neurosis.  The Veteran disagreed and perfected this appeal.  In December 2012, the Veteran stated that he wanted to "drop" the claims regarding shortness of breath/lung condition, malaria, and neurosis.  

Under 38 U.S.C.A. § 7105(d)(5), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn by an appellant or his representative in writing, or on the record at a hearing, at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.204(a), (b). 
 
The Veteran has withdrawn the referenced claims and there remain no allegations of errors of fact or law for appellate consideration as concerns the issues of entitlement to service connection for shortness of breath/lung condition, malaria, and neurosis.  Accordingly, the Board no longer has jurisdiction to review these issues, and the appeals as to those issues are dismissed.


ORDER

An effective date earlier than May 24, 2006, for the grant of service connection for a lumbar spine disability is denied.  

An effective date earlier than May 24, 2006, for the grant of service connection for hypertension is denied.  

An effective date earlier than May 24, 2006, for the grant of service connection for a right thumb disability is denied.  

Service connection for a left knee disability is denied.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.  

Service connection for a left shoulder disability is denied.

The appeal of the denial of entitlement to service connection for a lung condition, claimed as shortness of breath, is dismissed.  

The appeal of the denial of entitlement to service connection for malaria is dismissed.

The appeal of the denial of entitlement to service connection for neurosis is dismissed.  


REMAND

Service connection for decreased eyesight/vision impairment

In September 2007, the RO denied service connection for decreased eyesight/vision impairment.  The Veteran disagreed with the decision and perfected this appeal.  In his January 2010 Form 9, the Veteran argued that he suffered an eye injury during service.

Service treatment records during the Veteran's qualifying period of service show vision as 20/20 in both eyes at enlistment.  In September 1984, the Veteran was seen with complaints of blurred vision following an incident where he was hit in the left eye with a rock one week prior.  Examination was reportedly within normal limits.  In August 1986, the Veteran was seen for a laceration and trauma to the right eye socket after something on the hatch door fell down and struck him.  Subsequent records show resolving corneal abrasion in the right eye.  In February 1987, he was seen for blurry vision, probable eye strain.  Visual acuity was 20/40 in both eyes and no abrasions or foreign bodies were noted.  

Post-service records show continued findings of refractive error.  VA regulations prohibit service connection for congenital or developmental defects and refractive error of the eye unless such defect was subjected to a superimposed disorder or injury which created additional disability.  See VAOPGCPREC 82-90; 55 Fed. Reg. 45711 (1990).  

On review, a VA examination is needed to determine whether there is any current eye disability related to service or injuries therein.  See 38 C.F.R. § 3.159(c)(4).

Service connection for right knee disability

In September 2007, the RO denied service connection for a right knee condition.  The Veteran disagreed and perfected this appeal.  

The Veteran underwent a VA examination in July 2008.  The examiner opined that it was less likely than not that the Veteran's current right knee condition (arthritis) was caused by the right knee strain in 1978 or contusion in 1980.  In support of this statement, the examiner stated that the claims file documented knee pain on 2 occasions during honorable service (1978 medial ligament strain and 1980 contusion).  The examiner stated that there was no other complaints documented until 1992 during the period of dishonorable service and that without documentation of right knee complaints for 12 years there was no evidence of chronicity of those injuries.  The examiner also noted a post-service twist injury in June 1994 with arthroscopy in December 1994 and indicates that this further supported that the remote injuries of 1978 and 1980 were less likely than not the cause of current arthritis.  

In January 2010 correspondence, the Veteran questioned this rationale stating that he was seen in the military in June 1988 and then by a Department of Corrections physician in October 1992, which was only a period of 5 years.

On review, the VA examination appears to be based, at least in part, on inaccurate facts.  That is, it does not consider the June 1988 service treatment record showing that the Veteran hit his right knee on a hatch.  This record also documents a past history of right patella dislocation with treatment and includes an assessment of contusion right knee medial posterior.  

On review, additional opinion and examination are warranted.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (Once VA undertakes to provide a VA examination, it must ensure that the examination is adequate).  

Increased evaluation for varicose veins

In March 2010, the RO granted service connection for varicose veins of the right and left lower extremities and assigned 20 percent evaluations for each.  The Veteran disagreed with the assigned evaluations and perfected this appeal.  

The Veteran underwent a VA varicose veins examination in December 2009.  At that time, he reported edema relieved by elevation of the extremity, compression hosiery and rest.  Physical examination did not show edema, but there was eczema on each leg.  

In January 2010, the Veteran submitted statements from fellow inmates suggesting increased disability due to his varicose veins, to include intermittent use of a wheelchair.  In a September 2010 statement, the Veteran stated that he was having noticeable persistent edema, eczema and ulcerations in his lower extremities with significant functional impairment.  

Considering the lay evidence of record and the length of time since the last examination, additional examination is needed.  See 38 C.F.R. § 3.327 (2013).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should take the appropriate action to schedule the Veteran for a VA eye examination.  The claims folder, to include relevant electronic records, should be available for review.

The examiner is requested to identify all current eye disabilities and for each disability, indicate whether such is considered a congenital or developmental defect or refractive error.  If so, the examiner should indicate whether it is at least as likely as not that there is any additional disability as the result of a superimposed disease or injury during the Veteran's period of service from April 1978 to August 5, 1989.  

If the Veteran has an acquired eye disability that is not a congenital or developmental defect or refractive error, the examiner should opine as to whether it is at least as likely as not that such disability had its clinical onset during the Veteran's qualifying period of service or otherwise was due to an event or incident of such service.  

A complete rationale should be provided for any opinion expressed.  

2.  The RO/AMC should take the appropriate action to obtain an addendum opinion to the July 2008 right knee VA examination.  The claims folder, to include relevant electronic records, should be available for review.  If the July 2008 examiner is not available, the opinion should be obtained from a similarly qualified examiner.  Additional examination is not needed unless found necessary by the examiner.  

The examiner is requested to reconsider the prior opinion in light of the June 1988 service treatment record showing a right knee contusion.  The examiner is requested to again opine as to whether it is at least as likely as not that any current right knee disability, to include arthritis, is related to the Veteran's period of service from April 1978 to August 5, 1989 or events therein.  The examiner is also requested to opine whether it is at least as likely as not that any current right knee disability is proximately due to or aggravated by service connected lumbar spine disability.   

A complete rationale should be provided for any opinion expressed.  

3.  The RO/AMC should take the appropriate action to schedule the Veteran for a VA examination to determine the current severity of varicose veins of the right and left lower extremities.  The claims folder, to include relevant electronic records, should be available for review.

In accordance with the latest worksheet for evaluating varicose veins, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of the varicose veins of the right and left lower extremities.  

A complete rationale for any opinion expressed should be provided.  

4.  Upon completion of the requested development and any additional development deemed appropriate, the RO/AMC must readjudicate the issues of entitlement to service connection for bilateral eye disability, claimed as decreased eyesight and vision impairment; entitlement to service connection for a right knee disability; and entitlement to initial evaluations greater than 20 percent for varicose veins of the right and left lower extremities.  If the benefits sought on appeal remain denied, the appellant and his representative, if any, should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


